DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 10, 2020 has been entered.
Applicants' arguments, filed August 10, 2020 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Examiner acknowledges that a terminal disclaimer has been filed over U.S. Patent 9,283,209. 


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the 

Claims 45-48 and 51-64 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, the specification as originally filed does not appear to provide support for “granules comprise 50-600mg deferasirox” as recited in claim 45. The specification also appears to lack support for “a sachet or stick pack having (about) 55-56% deferasirox, (about) 33% microcrystalline cellulose, (about) 2-3% polyvinylpyrrolidone, (about) 7% cross-linked polyvinylpyrrolidone, (about) 0.1% poloxamer, (about) 0.5% colloidal silica, (about) 1.5% magnesium stearate” as recited in claims 54-60 and 63-64. Since the application as originally filed only discloses support for a tablet having the recited ingredient amounts. Accordingly, the claims appear to contain new matter. 


New Matter Remarks
Applicants submit that that [0046] provides support for the instant claims. However, [0046] only supports granule formulations filled into stick packs at 100-400mg. This disclosure does not support the breadth of the instant claims: providing granule in a sachet or stick pack wherein the granules comprise 50-600mg deferasirox. Accordingly, Applicants remarks are unpersuasive. 
Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 45-48 and 51-64 stand rejected as unpatentable over Zadok (U.S. 2009/0142395 - provided as US-PG-Pub cite 1 on IDS filed 3/15/2017) in view of Goldberg (The Palatability and Tolerability of Deferasirox Taken With Different Beverages or Foods, Pediatr Blood Cancer 60:1507-1512, 2013). 

Goldberg teaches that deferasirox is a once daily oral iron chelator (abstract). Patients tested and rated a variety of administration modes (abstract). The most preferred method of oral administration was taking deferasirox with soft foods at breakfast (abstract). Soft foods are taught to include applesauce and yogurt (p.1509). Studies have indicated that fatty foods can increase bioavilability and variability in elimination half life, while apple juice and water do not alter exposure (p.1507, intro). 
prima facie obvious to one having ordinary skill in the art making the deferasirox dosage of Zadok to provide for oral administration in a preferred method as taught by Goldberg. In doing so, the skilled artisan would have an expectation is no food effect as applesauce would be expected to exhibit the same result as applejuice since the two are extremely similar in components, particularly fat content. Regarding the recited amounts of deferasirox (90,180 and 360mg), one of ordinary skill in the art would have found it prima facie obvious to modify the amount of active agent per dosage in order to provide the desired amount of bioavailable drug. Zadok teaches diluting the active ingredient with other substances can help resolve the low solubility of deferasirox. Further, the amounts of deferasirox recited overlap with the range taught by Zadok. MPEP 2144.05.
Regarding the instantly recited excipient amounts, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. see MPEP 2144.05.
For people who have difficulty swallowing, it would have been prima facie obvious to administer the dosage with a soft food in order to ease swallowing as taught by Goldberg.  

Claims 45-48 and 51-64 are rejected as unpatentable over Ghosh (U.S. 2015/0017241). 
Ghosh teaches a deferasirox granule formulation filled into stick-packs [0045]. A dose may range from 90-360mg deferasirox with 90, 180 and 360 taught as specific dosages (Claim 17). The dosages contain 56% deferasirox, 33% MCC, 2% PVP, 7% 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Ghosh to formulate a sachet dosage form having the ingredients disclosed. 


Obviousness Remarks
Applicants argue that they have discovered suprabioavailability of the highly insoluble deferasirox compound when directly administered in the form of granules mixed with food to render it fundamentally equivalent to the closest prior art (Zadok). Applicants submit that a person of ordinary skill in the art would not have been motivated by Zadok to administer deferasirox granules with a soft food (i.e. yogurt or applesauce).  Thus, Applicants request that the rejection be withdrawn. 
Examiner disagrees. Regarding the allegation that a skilled artisan would lack motivation to administer deferasirox with yogurt or applesauce is unpersuasive as a person having ordinary skill in the art would understand that administration with soft food allows people who have trouble swallowing pills to easily inject the medication needed. Goldberg explicitly states that the preferred method of orally administering deferasirox is with soft foods, so a skilled artisan would have been motivated to administer the deferasirox of Zadok with soft food. Examiner further notes that the claims do not require the mixing of the food and granules to occur prior to 


Conclusion
No claims are currently allowed.


Correspondence
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612